 
 
 
[Letterhead of Carrollton Bank]


March 5, 2013


Robert A. Altieri
XXXXXXXXXXXX
XXXXXXXXXXXX


In re:           Retention Bonus Agreement




Dear Bob:


This letter agreement documents our mutual understanding regarding a retention
bonus opportunity we are providing you in connection with your employment as
Chief Executive Officer of Carrollton Bank (“Carrollton,” “us” or “we”) as
contemplated below.


1.
Special Retention Bonus.  Subject to the terms set forth below, Carrollton will
pay you an aggregate of $85,000 (less any applicable withholding taxes and other
deductions), representing 8.5 weeks at $10,000 per week (“Retention Amount”),
within five (5) business days of the earlier to occur of (i) closing of the
transactions contemplated by the Agreement and Plan of Merger dated as of April
8, 2012 (“Merger Agreement”), as amended, by and among Carrollton Bancorp,
Jefferson Bancorp, Inc. and Financial Services Partners Fund I, LLC, and (ii)
April 30, 2013 (“Trigger Date”). If your employment with Carrollton terminates
due to your death, disability or involuntary termination by Carrollton without
“cause” (as defined below) prior to the occurrence of a Trigger Date, Carrollton
will pay you or your estate, as applicable, the Retention Amount within five (5)
days of the happening of such event.  If (i) you voluntarily terminate your
employment with Carrollton, or (ii) if Carrollton terminates your employment for
cause, in either case prior to a Trigger Date, your right to receive the
Retention Amount will be immediately cancelled and forfeited.  You shall be
responsible for payment of all personal income tax arising from the payment of
the Retention Amount.



2.
“Cause” Definition.  For purposes of this letter agreement, “cause” means any of
the following, as reasonably determined by Carrollton: (i) your personal
dishonesty or breach of fiduciary duty; (ii) repeated violations by you of
written company policies which are demonstrably willful and deliberate on your
part; (iii) the furnishing of confidential information about Carrollton to a
competitor, or potential competitor, or third party without specific
authorization (other than pursuant to the Merger Agreement); (iv) intoxication
by alcohol or drugs during work hours; (v) conviction of a felony; or (vi) a
breach of the confidentiality covenant set forth below.



3.
Confidentiality of this Letter Agreement. Since the retention bonus is a
special, discretionary bonus, your eligibility for this retention bonus is
contingent upon your maintaining the confidentiality of this letter
agreement.  To the extent permitted by applicable law, you are not permitted to
discuss or disclose this letter agreement or its subject with any person at
Carrollton or its affiliates except members of the Carrollton or Carrollton
Bancorp Boards of Directors, or their designated representatives. You also are
not permitted to discuss or disclose this letter agreement or its subject with
any other person except your financial advisor or other professional advisors,
and your spouse, and then only on condition that you advise them of the
obligation to maintain confidentiality.  This confidentiality obligation
continues and is enforceable regardless of whether you remain employed and
regardless of whether the Retention Amount is paid to you.

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
4.
Miscellaneous. This letter agreement contains our entire agreement with respect
to the retention bonus and supersedes and invalidates all of our prior or
contemporaneous oral or written agreements and understandings with respect to
the retention bonus.  Any representations, inducements, promises or agreements,
oral or otherwise, which are not embodied herein, will not be of any force or
effect.This letter agreement will be governed by and construed in accordance
with the laws of the State of Maryland without regard to conflicts of law
principles thereof.  The captions of this letter agreement are not part of the
provisions hereof and will have no force or effect. This letter agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.



If you are in agreement with the terms of this letter agreement, please sign the
enclosed counterpart of this letter agreement and return it to me at your
earliest opportunity but no later than March 6, 2013.  This offer expires at the
close of business on such date.


Sincerely,


Carrollton Bank




By:/s/ Albert R. Counselman
Name:Albert R. Counselman
Title:Director, Chairman of Carrollton Bancorp




ACCEPTANCE:




/s/ Robert Altieri
 
Robert A. Altieri
Date: March 4, 2013


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------